Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We initially find that the Hearing Officer had a sufficient basis from which to make his own independent assessment of the confidential informant’s credibility. Furthermore, the misbehavior report, as well as the testimony of the various witnesses at the hearing, provide substantial evidence to support the determination of guilt. Any remaining contentions advanced by petitioner have been considered and found lacking in merit.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. *823Adjudged that the determination is confirmed, without costs, and petition dismissed.